United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3245
                                ___________

Kadir Lengesso,                         *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Springfield State Prison Mental Health * District of South Dakota.
Service; SD State Prison, South Dakota *
State Prison; Elmer Miller, Unit        * [UNPUBLISHED]
Manager; Amy Berthelsen, Case           *
Manager; Doug Clark, Counselor, et al.; *
Mike Durfee, State Prison, Springfield, *
SD; Dick McCann, Unit Manager;          *
Diane Romkema, Unit Counselor;          *
Sioux Valley Hospital, Independent      *
Contractors; Tom Gilchrist,             *
                                        *
             Defendants.                *
                                  ___________

                       Submitted: January 4, 2002
                           Filed: January 30, 2002
                                ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
       Kadir Lengesso, currently a Minnesota inmate, appeals the district court’s pre-
service dismissal of his 42 U.S.C. § 1983 action for failing to state a claim. Lengesso
originally brought a complaint against South Dakota State Prison (SDSP) and its
warden, Mike Durfee State Prison (MDSP) (fka Springfield State Prison) and its
warden, and MDSP Mental Health Services (MHS). In his amended complaint,
Lengesso named six individual defendants, alleging the following. Prior to his
transfer to MDSP, he informed three SDSP staff members of his concern for his
safety (fear for his life) because of problems he had with another inmate at MDSP.
Upon his arrival at MDSP, he also informed three MDSP staff members of his
concern for his safety. He alleged that his complaints were totally disregarded--other
than his being directed to MHS where he was offered medication for his “paranoia”--
and that he was assaulted by another inmate nine days after his transfer. For the
reasons discussed below, we reverse and remand.

       We review 28 U.S.C. § 1915A(b)(1) dismissals de novo. See Cooper v.
Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam). We conclude Lengesso
stated an Eighth Amendment claim for failure to protect, as he alleged facts showing
defendants knew of, yet disregarded, a serious risk to his safety. See Farmer v.
Brennan, 511 U.S. 825, 834, 837 (1994). Construing his pro se complaint liberally,
see Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985), and accepting the
allegations as true, see Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir.
1995), it appears that Lengesso informed defendants of the risk of assault by another
inmate, that his requests for safety were completely ignored, and that he was then
assaulted, see Webb v. Lawrence County, 144 F.3d 1131, 1135 (8th Cir. 1998)
(Eighth Amendment imposes duty on part of prison officials to protect prisoners from
violence at hands of other prisoners, because being subject to violent assaults is not
part of penalty that criminal offenders pay for their offenses); Prater v. Dahm, 89 F.3d
538, 541 (8th Cir. 1996) (Eighth Amendment imposes duty on part of prison officials
to protect prisoners from attacks; duty to protect requires only that prison officials
take reasonable measures to abate substantial risks of serious harm of which they are

                                          -2-
aware). On remand, Lengesso should be permitted to proceed against the three
named SDSP staff members and the three named MDSP staff members; the remaining
defendants should be dismissed.

       Accordingly, we reverse and remand for further proceedings consistent with
this opinion.

MORRIS SHEPPARD ARNOLD, Circuit Judge, dissents.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-